Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance. This action is FINAL.
The amendments overcome 101 and 102 rejection for claims 5 and 7 in the prior office action.
Claims 1-6, 8, 10-16, and 18-23 are pending in the application.
Claim 5 and new claim 23 are under the examination. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Costarelli (Costarelli et al. Biogerontology; 2017; 18:217–236, published online on 30 December 2016), in view of Abencibia (Abencibia et al., INTERNATIONAL JOURNAL OF ONCOLOGY; 2009; 34: 457-463).
With regard to claim 5, claim recites “A method for detecting the level of expression of TSPAN13 polypeptide or a fragment thereof in a senescent cell of a test sample, wherein said method comprises providing the test sample from a test subject; and determining the level of expression of TSPAN13 polypeptide or fragment thereof in the senescent cell present in the test sample.
Costarelli teaches a method of determining gene expressions in senescent and non-senescent human coronary artery endothelial cells (HCAECs) obtained from human subject (abstract, p 218 col 2 para 2-4). Costarelli teaches measuring gene expression in RNA samples taken from the cells using microarray (see p 219 col 1 para 3). Costarelli further teaches detecting TSPAN13 expression HCAEC senescent cells (see p 226 Table 2). This exemplifies detecting TSPAN13 expression in a senescent cells of the test sample. The senescent human coronary artery endothelial cells are considered 
Costarelli does not teach performing the method to determine the level of expression of TSPAN13 polypeptide or a fragment in a senescent cells.
Abencibia teaches detecting a gene and polypeptide expression of TSPAN13 gene in prostate cancer sample obtained from prostate cancer patients (see p458 col 1-2). Particularly, Abencibia teaches observing increased expression level of TSPAN13 in prostate cancer cell via immunohistochemistry analysis of prostate cancer tissue microarrays (abstract, Figure 3-4, p 459 col 1 para 1 through col 2, p 460 col 1-2, Table II). Abencibia teaches using an antibody that is a peptide corresponding to amino acids 116-128 in the large extracellular region of the TSPAN13 protein in the method (see p 458 col 2 para 3). This exemplifies detecting the expression level of TSPAN13 polypeptide fragment in prostate cancer cell. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have combined the method of detecting the expression level of TSPAN13 polypeptide fragment, as taught by Abencibia, in the method of Costarelli. Costarelli teaches observing the expression levels of TSPAN13 in senescent human coronary artery endothelial cells obtained from a human subject. Costarelli teaches performing the assay that detects the expression of TSPAN13 polypeptide. Furthermore, Abencibia teaches performing the assays for both TSPAN13 gene and polypeptide expression levels and observing TSPAN13 gene expression level and polypeptide expression level are concordant (see p 458 col 2 para 2-3, p 459 col 2 para 
With regard to claim 23, Costarelli teaches performing the method in senescent human coronary artery endothelial cells (HCAECs) obtained from human subject (abstract, p 218 col 2 para 2-4) which are considered a senescent cells of a test sample obtained from a human subject because they are isolated from arteries (e.g. aorta, coronary artery, pulmonary artery) from human subject. Thus, the reference teaches a test sample that is a bodily sample (e.g. tissue or cell lysates) taken from a human subject.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
/W.T.J./     Examiner, Art Unit 1634